 

DOCUMENT WAS SERVED BY FIRST
CLASS MAIL, POSTAGE PREPAID, TO

IHEREBY CERTIFY THAT THIS

MGT RECENT? ADDRESS OF RECORD IN UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

THIS ACTION ON THIS DATE CENTRAL DISTRICT OF CALIFORNIA
TO: DATE: DEPUTY CLERK:
Plaintiff 01/13/2020 N. Boehme CIVIL MINUTES — GENERAL
Case No. CV 19-02390-JVS (DFM) Date: January 13, 2020

 

Title Bryan Kaye v. Richard Oberholzer et al.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On January 8, 2020, the Court ordered Plaintiff to submit a completed CV-60 within
21 days. See Dkt. 5. On the same day, the Court received in the mail Plaintiff's letter of
assignment and blank CV-60 form after they were returned as undeliverable. See Dkt. 6.
From the Orange County Sheriff's website, it appears that Plaintiff is no longer in custody.

Local Rule 41-6 requires a pro se plaintiff to keep the Court apprised of his current
address. Failure to maintain a current address creates the risk that a party will not receive
the Court’s orders or documents filed by opposing parties. As a result, the Court requires a
party—even one proceeding in forma pauperis like Plaintiff—to maintain a current address.

The Court accordingly ORDERS Plaintiff to provide a current address to the
Court within fourteen (14) days of this order. Plaintiff is expressly warned that failure to
notify the Court of a current address may result in a recommendation to the District
Judge that this case be dismissed with or without prejudice for lack of prosecution.

The Court directs the Clerk to mail a copy of this order along with the Court’s
January 8, 2020 order (Dkt. 5) to Plaintiff at the address he has provided in other cases:

Bryan Edward Kaye
318 South Melrose Street Apt 2
Anaheim, CA 92805

The deadline for Plaintiff to respond to the Court’s Order re: Filing Fee (Dkt. 5)
is hereby extended to twenty-one (21) days of the date of service of this order.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
